          Case 1:19-cv-05292-KPF Document 26 Filed 07/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    QUANDELL HICKMAN,

                            Plaintiff,                  19 Civ. 5292 (KPF)
                     -v.-                           ORDER GRANTING IFP
    THE CITY OF NEW YORK, et al.,              APPLICATION IN PRISONER CASE

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

        Plaintiff submitted to the Court an application for leave to proceed in

forma pauperis (IFP), that is, without prepayment of fees. The application is

granted nunc pro tunc to July 10, 2019. A prisoner bringing a civil action is

required to pay the full $350 filing fee even when proceeding IFP, that is,

without prepayment of fees. See 28 U.S.C. § 1915(b)(1). The Court must

collect, when funds exist in a prisoner’s account, an initial partial filing fee1

plus monthly payments. The agency having custody of the prisoner shall

forward payments from the prisoner’s account to the Clerk of Court each time

the amount in the account exceeds $10, until the filing fees are paid. 28

U.S.C. § 1915(b)(2); see also In the Matter of the Prison Litigation Reform Act,

Second Amended Standing Order, M10-468 (S.D.N.Y. May 26, 2010) (requiring

agencies to calculate and remit the statutory fees for litigants in their custody).




1       The initial partial filing fee is 20 percent of the greater of – (A) the average
        monthly deposits to the prisoner’s account; or (B) the average monthly
        balance in the prisoner’s account for the 6-month period immediately
        preceding the filing of the complaint. 28 U.S.C § 1915(b)(1)(A).
               Case 1:19-cv-05292-KPF Document 26 Filed 07/17/20 Page 2 of 3




            Plaintiff has executed a prisoner authorization that authorizes the agency

   having custody of Plaintiff, or any agency to which Plaintiff is transferred, to

   send a certified copy of Plaintiff’s prison trust fund account for the past six

   months to this Court. (Dkt. #3). The prisoner authorization further authorizes

   the agency to calculate the amounts specified by 28 U.S.C. § 1915, to deduct

   those amounts from Plaintiff’s prison trust fund account (or institutional

   equivalent), and to disburse those amounts to this Court.

                                                  CONCLUSION

            The Clerk of Court is directed to send a copy of this order and the

   prisoner authorization to the agency having custody of Plaintiff. That agency is

   directed to forward copies of Plaintiff’s prison trust fund account for the past

   six months and to disburse the payments required under 28 U.S.C. § 1915 to

   the United States District Court for the Southern District of New York and to

   include the above docket number on the disbursement before sending it to the

   Court. If Plaintiff is transferred to another facility, the current facility shall

   provide a copy of this order to the facility to which Plaintiff is transferred.

            Finally, it is Plaintiff’s obligation to promptly submit a written notification

   to the Court if Plaintiff’s address changes, and the Court may dismiss the

   action if Plaintiff fails to do so.

            SO ORDERED.

     Dated: July 17, 2020
            New York, New York

A copy of this Order was mailed by Chambers to:            KATHERINE POLK FAILLA
Quandell Hickman                                          United States District Judge
3492000756
G.R.V.C.
09-09 Hazen Street E
                                                      2
Elmhurst, NY 11370
Case 1:19-cv-05292-KPF Document 26 Filed 07/17/20 Page 3 of 3
